Citation Nr: 1704248	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  17-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss, including the issue of whether there was clear and unmistakable error (CUE) in a September 2007 decision of the Board that denied service connection for this disability.

(An additional claim for an increased rating for bilateral hearing loss is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1979 to February 1982, from February to May 1987, and from February 2003 to October 2004.

This matter is before the Board as a result of motion raised at the Veteran's August 2016 personal hearing, which alleged CUE in the September 2007 Board decision that denied service connection for bilateral hearing loss.

For the reasons set forth below, the Board is finding that there was CUE in that decision, and that service connection would have been granted if not for the error that was made.  The Board is reversing the September 2007 decision, and finding that the effective date for service connection of bilateral hearing loss is October 30, 2004, the day following separation from his last period of active service.


FINDINGS OF FACT

1.  The Board's September 17, 2007, decision that denied service connection was not supported by the evidence of record, which showed a diagnosis of hearing loss within a year of separation from service, and which contained another veteran's misfiled VA examination report.  But for this error, the outcome would have been manifestly different, and service connection would have been granted.

2.  The Veteran filed his original claim for service connection within a year of separation from active duty.  


CONCLUSIONS OF LAW

1.  The Board's September 17, 2007, decision denying service connection for bilateral hearing loss was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).

2.  The effective date of service connection for bilateral hearing loss is October 30, 2004.  38 C.F.R. § 3.400(b)(ii) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the grant of service connection of bilateral hearing loss.  He asserts the Board committed CUE in denying his claim in September 2007.

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, however, the prior decision will be reversed or revised.  38 C.F.R. § 3.105(a).

CUE is defined as  a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  

Section 20.1403(d) gives examples of situations that are not CUE, including: (1) Changed medical diagnosis; (2) Failure to fulfill the duty to assist; (3) Disagreement as to how the facts were weighed or evaluated; (4) Change in interpretation of a statute or regulation. 38 C.F.R. § 20.1403(d).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c). 

The Veteran has asserted CUE in the September 2007 decision, in that his claim was denied on the basis of report of another veteran's audiogram, which had been misfiled in his claims file.  Indeed, the Board observes that a February 2004 VA examination was received, which contained a negative nexus opinion regarding whether that other veteran's hearing loss was related to service.  The September 2007 decision placed more weight on this negative report than on a January 2005 VA examination report, which showed a disabling hearing loss for VA purposes and which contained the opinion that the Veteran's hearing loss was more likely than not related to his service.  

Here, the Board finds two errors were committed.  Primarily, more weight was accorded to an erroneous report.  In other words, the correct facts were not before the Board.  Secondarily, there was no discussion regarding his hearing loss diagnosis that was made within a year of separation.  Hearing loss is a chronic disability for which service connection is presumed if diagnosed within a year from separation.  See 38 C.F.R. §§ 3.307, 3.309.  This is not a mere disagreement as to the interpretation of the facts; rather, the correct facts were not applied to the correct statutory and regulatory provisions.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  These errors resulted in his claim being denied. 

The remaining inquiry is whether service connection would have been granted had the correct evidence been before the Board, and had the Board applied the correct legal criteria to the facts.  Before the Board at that time was a positive VA examination opinion, finding a relationship between his service and his hearing loss was more likely than not, based on a review of the evidence and the circumstances of his service.  There were also numerous audiograms showing hearing loss within a year of his separation from service.  The only negative evidence pertained to another veteran.  Under these circumstances, the Board finds that the results would have been manifestly different were the errors not committed.  Accordingly, service connection would have been granted.


ORDER

The September 17, 2007, Board decision, having been found to be clearly and unmistakably erroneous in denying service connection for hearing loss, is revised to reflect that service connection for bilateral hearing loss is granted in that decision.

An earlier effective date of October 30, 2004, is warranted for the grant of service connection for bilateral hearing loss.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


